*110Judgment, Supreme Court, New York County (William Wetzel, J.), rendered July 6, 2000, convicting defendant, after a jury trial, of conspiracy in the fourth degree, scheme to defraud in the first degree and grand larceny in the third degree, and sentencing him to concurrent terms of 1 to 3 years, 1 to 3 years, and 1½ to 4½ years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. With respect to the grand larceny conviction “[t]he evidence warranted rejection of defendant’s claim that he made, or believed he was making, authorized expenditures for union purposes, since the expenditures . . . were ‘so clearly personal in nature that such a claim is scarcely credible’ ” (People v Devine, 276 AD2d 258, 258 [2000], lv denied 95 NY2d 933 [2000], quoting United States v Ottley, 509 F2d 667, 672 [1975]), and there was no evidence that the union knew of, and actually approved, the particular expenses at issue. The evidence, including defendant’s implicit misrepresentations that the expenses were for union business, supported the scheme to defraud conviction (see People v Keyes, 298 AD2d 234, 235 [2002], lv denied 99 NY2d 583 [2003]; People v Napolitano, 282 AD2d 49, 56 [2001], lv denied 96 NY2d 866 [2001]; see also People v Wolf, 284 AD2d 102, 103 [2001], mod on other grounds 98 NY2d 105 [2002]). Given the parties’ stipulation about the amount of money involved, and the reasonable inferences that could be drawn from defendant’s conduct (see People v Barnes, 50 NY2d 375, 381 [1980]; People v Parsons, 275 AD2d 933, 934 [2000], lv denied 95 NY2d 937 [2000], cert denied 532 US 998 [2001]), the evidence also supported defendant’s conspiracy conviction. We have considered and rejected defendant’s remaining arguments. Concur—Buckley, P.J., Saxe, Ellerin, Marlow and Gonzalez, JJ.